DETAILED ACTION

  Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claims 10-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren et al. (US Patent Publication 2007/0221140).
a. Regarding claim 10, Warren discloses a wearable animal information apparatus comprising a collar 10 configured to be worn around a portion of an animal, the collar comprising an inner surface that faces the portion of the animal during use and an outer surface that faces away from the portion of the animal during use [FIG. 1]; a housing comprising a base portion 24 coupled to the collar [The first collar portion 72 defines a proximal end 74 adapted to be secured to the base housing 24 and a free distal end 78. Similarly, the second collar portion 80 defines a proximal end 82 adapted to be secured to the base housing 24 [0046]]; a top housing portion 34 configured to engage with the base portion to enclose cavity 44 [top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24 [0053]]; and an electronic device 12 comprising a processor configured to receive or transmit information relating to the animal [ID device 12 is adapted to communicate via wireless connection using technology such as, but not limited to, Bluetooth® wireless technology, radio frequency technology, or infrared technology [0063]], electronic device 12 located within cavity 44 of the housing and retained by the top housing portion [volume 44 is defined within the top housing for receiving the ID device 12 [0054]]. 
	b. Regarding claim 11, Warren discloses the apparatus of claim 10, wherein top housing portion 34 is configured to slideably engage with base portion 24 of collar 10 [top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24 [0053]] to enclose cavity 44 housing electronic device 12 [volume 44 is defined within the top housing for receiving the ID device 12 [0054]].
	c. Regarding claim 12, Warren discloses the apparatus of claim 11 wherein the housing comprises seal 42 [seal 42 [0053]], the top housing portion 34 of electronic device 12 slideably engaging [top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24 [0053]] with the seal to form a water tight seal enclosing cavity 44 housing electronic device 12 [seal 42 is disposed between the shoulder 40 and the base housing top surface 32, whereby as the cylindrical wall 36 of the top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24, the seal 42 is likewise engaged [0053]]. 
	d. Regarding claim 13, Warren discloses the apparatus of claim 12, wherein seal 42 is positioned upon base portion 24 of wearable collar 10 [seal 42 is disposed between the shoulder 40 and the base housing top surface 32 [0053]].  
	e. Regarding claim 14, Warren discloses the apparatus of claim 10, wherein base portion 24 comprises a substantially flat first base portion 28 [base housing receptor 28 [0053]] coincident with collar body 10 and an extending second base portion 32 [top surface 32 of the base housing [0053]] that extends from the flat first base portion, wherein top housing portion 34 of electronic device 12 slideably engages with the flat first base portion and the extending second base portion of the base portion to enclose the electronic device [base housing receptor 28 defines a cylindrical threaded recess 30 adapted to cooperatively receive a top housing 34 having a similarly configured male threaded portion 38; cylindrical wall 36 of the top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24 [0053]]. 
	f. Regarding claim 16, Warren discloses the apparatus of claim 10, wherein the information relating to the animal comprises at least one of an identity of the animal, a home address of the animal, information relating to the owner of the animal, or medical information of the animal [ID device 12 is used by a pet owner to store information relating to the pet wearing the device. Such information will typically include information regarding the identification of the owner, name of the animal, and the like. However, the ID device 12 of the present invention is further useful for storing information such as the veterinarian responsible for medical treatments, updated records of immunizations, dietary needs of the animal, and any other pertinent information [0064]]. 
	g. Regarding claim 17, Warren discloses a wearable animal information system comprising
a collar 10 configured to be worn around a portion of an animal, the collar comprising an inner surface that faces the portion of the animal during use and an outer surface that faces away from the portion of the animal during use [FIG. 1]; a housing comprising a base portion 24 coupled to the collar [The first collar portion 72 defines a proximal end 74 adapted to be secured to the base housing 24 and a free distal end 78. Similarly, the second collar portion 80 defines a proximal end 82 adapted to be secured to the base housing 24 [0046]], the base portion comprising seal 42 [seal 42 is disposed between the shoulder 40 and the base housing top surface 32 [0053]]; a top housing portion 34 configured to engage with the seal of the base portion to form a water tight seal [seal 42 is disposed between the shoulder 40 and the base housing top surface 32, whereby as the cylindrical wall 36 of the top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24, the seal 42 is likewise engaged [0053]] enclosing cavity 44 for the electronic device [volume 44 is defined within the top housing for receiving the ID device 12 [0054]]; and electronic device 12 comprising a processor configured to receive or transmit information relating to the animal [ID device 12 is adapted to communicate via wireless connection using technology such as, but not limited to, Bluetooth® wireless technology, radio frequency technology, or infrared technology [0063]], electronic device 12 located within cavity 44 of the housing and retained by the top housing portion [volume 44 is defined within the top housing for receiving the ID device 12 [0054]].
h. Regarding claim 18, Warren discloses the wearable animal information system of claim 17, wherein base portion 24 comprises a first base portion 28 [base housing receptor 28 [0053]] and a second base portion 32 [top surface 32 of the base housing [0053]], wherein top housing portion 34 slideably engages with at least one of the first base portion or the second base portion [base housing receptor 28 defines a cylindrical threaded recess 30 adapted to cooperatively receive a top housing 34 having a similarly configured male threaded portion 38; cylindrical wall 36 of the top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24 [0053]].
i. Regarding claim 20, Warren discloses the wearable animal information system of claim 17, wherein the information relating to the animal comprises at least one of an identity of the animal, a home address of the animal, information relating to the owner of the animal, or medical information of the animal [ID device 12 is used by a pet owner to store information relating to the pet wearing the device. Such information will typically include information regarding the identification of the owner, name of the animal, and the like. However, the ID device 12 of the present invention is further useful for storing information such as the veterinarian responsible for medical treatments, updated records of immunizations, dietary needs of the animal, and any other pertinent information [0064]].

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Warren et al. (US Patent Publication 2007/0221140) in view of Sheldon et al. (US Patent Publication 2016/0135431).  
a. Regarding claim 1, Warren teaches a wearable animal information apparatus comprising a collar 10 configured to be worn around a portion of an animal, the collar comprising an inner surface that faces the portion of the animal during use and an outer surface that faces away from the portion of the animal during use [FIG. 1]; a base 24 coupled to the collar [The first collar portion 72 defines a proximal end 74 adapted to be secured to the base housing 24 and a free distal end 78. Similarly, the second collar portion 80 defines a proximal end 82 adapted to be secured to the base housing 24 [0046]]; a housing 34 configured to couple to base 24 via an attachment element [top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24 [0053]], and an electronic device 12 comprising a processor configured to receive or transmit information relating to the animal [ID device 12 is adapted to communicate via wireless connection using technology such as, but not limited to, Bluetooth® wireless technology, radio frequency technology, or infrared technology [0063]], the electronic device located within the housing wherein the base comprises a cavity 44 for receiving the housing [volume 44 is defined within the top housing for receiving the ID device 12 [0054]] and coupling base 24 to housing 34 via the attachment element [top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24 [0053]].
Warren does not specifically teach the housing comprising a plurality of indicators providing visual information relating to at least one of a condition of the animal or an environment surrounding the animal. Sheldon teaches a housing comprising a plurality of indicators 147 [display 147 comprises one or more lights (e.g., LEDs) integral with the activator and connected to the processor [0081]] providing visual information relating to at least one of a condition of the animal or an environment surrounding the animal [display 147 may be employed to indicate system status, animal information and/or environment information [0082]; animal information includes, but is not limited to: identification information, health information, location information, movement or activity information [0034]; Health information may include, but is not limited to: health records, animal temperature, heart rate, hydration, immunization reports, dietary preferences or requirements [0035]] for the purpose of providing a wearable animal information apparatus that monitors information relating to an animal wearing the device with a plurality of indicators to visually display or indicate animal information, environment information and/or system information to a user through one or more lights (e.g., LEDs). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Warren to include a housing comprising a plurality of indicators providing visual information relating to at least one of a condition of the animal or an environment surrounding the animal as taught by Sheldon because doing so would have provided a wearable animal information apparatus that monitors information relating to an animal wearing the device with a plurality of indicators to visually display or indicate animal information, environment information and/or system information to a user through one or more lights (e.g., LEDs).
b. Regarding claim 2, Warren in view of Sheldon teaches (references to Sheldon) the apparatus of claim 1, wherein the plurality of indicators 147 [display 147 comprises one or more lights (e.g., LEDs) integral with the activator and connected to the processor [0081]] provide a visual indication of at least one of a health condition of the animal, exercise history of the animal, or eating habits of the animal [display 147 may be employed to indicate system status, animal information and/or environment information [0082]; animal information includes, but is not limited to: identification information, health information, location information, movement or activity information [0034]; Health information may include, but is not limited to: health records, animal temperature, heart rate, hydration, immunization reports, dietary preferences or requirements [0035]].
c. Regarding claim 3, Warren in view of Sheldon teaches (references to Sheldon) the apparatus of claim 1, wherein the plurality of indicators 147 [display 147 comprises one or more lights (e.g., LEDs) integral with the activator and connected to the processor [0081]] provide a visual indication of power status information relating to the electronic device [display 147 or lights 196 to indicate battery information (e.g., percent battery remaining) [0078]] or communication status information of the electronic device.
d. Regarding claim 4, Warren in view of Sheldon teaches (references to Sheldon) the apparatus of claim 1, wherein the plurality of indicators 147 [display 147 comprises one or more lights (e.g., LEDs) integral with the activator and connected to the processor [0081]] provide a visual indication of environmental conditions surrounding the electronic device [display 147 may be employed to indicate system status, animal information and/or environment information [0082]; report environment information such as but not limited to ambient or relative: altitude, pressure, moisture, temperature, or light information [0031]].
 e. Regarding claim 5, Warren in view of Sheldon teaches (references to Sheldon) the apparatus of claim 4, wherein the environmental conditions surrounding the electronic device comprise at least one of the weather, precipitation, moisture, or humidity surrounding the electronic device [display 147 may be employed to indicate system status, animal information and/or environment information [0082]; report environment information such as but not limited to ambient or relative: altitude, pressure, moisture, temperature, or light information [0031]].
f. Regarding claim 6, Warren in view of Sheldon teaches (references to Warren) the apparatus of claim 1 having the attachment element to detachably couple housing 34 of electronic device 12 to base 24 located on the outer surface of collar body 10 [top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24 [0053]]. Warren in view of Sheldon does not specifically teach the attachment element comprises at least one of a magnet, clip, pin, buckle, clasp, snap, hinge, button, or adhesive to detachably couple the housing of the electronic device to the base located on the outer surface of collar body. Warren teaches an alternate embodiment wherein the attachment element comprises at least one of a magnet, clip, pin, buckle, clasp, snap, hinge, button, or adhesive to detachably couple housing 34B of the electronic device 12B to base 24B located on the outer surface of collar body 10B [In an alternate embodiment illustrated in FIG. 7, the base housing 24B defines a female receptor 44B similar to that described above for the side release buckle 102. A male adapter module 34B is provided for being received with the female receptor 44B. A USB connecter cap 62 is defined within a central extension member 56 for receiving the ID device 12B. The central extension member 56 defines a recess 64 configured to closely receive the housing 14B of the ID device 12B. The recess 64 includes at least an end wall 66 and side walls 70 adapted to receive the ID device 12B [0058]] for the purpose of providing a wearable animal information apparatus with a simple attachment element to detachably couple the housing of the electronic device to the base on the outer surface of the collar body so insertion and removal of the male adaptor module is accomplished similarly to the connection and disconnection of readily available side release buckles that are commonly used with pet collars.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Warren in view of Sheldon to include an attachment element that comprises at least one of a magnet, clip, pin, buckle, clasp, snap, hinge, button, or adhesive to detachably couple the housing of the electronic device to the base located on the outer surface of collar body as taught by Warren because doing so would have provided a wearable animal information apparatus with a simple attachment element to detachably couple the housing of the electronic device to the base on the outer surface of the collar body so insertion and removal of the male adaptor module is accomplished similarly to the connection and disconnection of readily available side release buckles that are commonly used with pet collars.  
g. Regarding claim 7, Warren in view of Sheldon teaches (references to Warren) the apparatus of claim 1 having the attachment element to detachably couple housing 34 of electronic device 12 to base 24 located on the outer surface of collar body 10 [top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24 [0053]]. Warren in view of Sheldon does not specifically teach the attachment element comprises a pin and the housing of the electronic device comprises an aperture for inserting a finger to engage the pin with the base.
Sheldon teaches attachment element 418 a, 418 b [physical attachment means (418 a, 418 b) [0108]] comprises a pin [any suitable attachment means may be employed, such as but not limited to: magnets, clips, pins [0108]] and housing 440 of the electronic device [removable module may include any of the electronic components, abstract] comprises an aperture for inserting a finger [any suitable attachment means may be employed, such as but not limited to: magnets, clips, pins, buckles, clasps, snaps, hinges, buttons, complementary track members, complementary threaded members, tongue and groove members, hook and loop, hook and eye, adhesives, any combination of such fasteners, and obvious fastener equivalents [0108]; connection may comprise a finger opening (i.e., an aperture) therein to allow a user to more easily disconnect the two ends [0055]] to engage the pin with base 414 [module dock 414 adapted to receive a removable module 440 [0105]] for the purpose of providing a wearable animal information apparatus with a simple attachment element to detachably couple the housing to the base on the outer surface of the collar body that is strong enough to prevent unwanted detachment of the module during collar wear while still allowing for detachment of the module by a human.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Warren in view of Sheldon to include an attachment element that comprises a pin and a housing of the electronic device that comprises an aperture for inserting a finger to engage the pin with the base as taught by Sheldon because doing so would have provided a wearable animal information apparatus with a simple attachment element to detachably couple the housing to the base on the outer surface of the collar body that is strong enough to prevent unwanted detachment of the module during collar wear while still allowing for detachment of the module by a human.  
h. Regarding claim 8, Warren in view of Sheldon teaches (references to Warren) the apparatus of claim 1 having electronic device 12 and information relating to the animal [ID device 12 is used by a pet owner to store information relating to the pet wearing the device [0064]]. Warren in view of Sheldon does not specifically teach the electronic device comprises a global positioning system (GPS) component and information relating to the animal comprising location information of the animal derived from the GPS of the electronic device. Sheldon teaches the electronic device comprises a global positioning system (GPS) component 864 a [a standard GPS network device 864 a [0096]] and information relating to the animal comprising location information of the animal derived from the GPS of the electronic device [allows the collar to track an animal's location globally. These satellite network devices may provide real-time location information, such as latitude and longitude coordinates [0096]] for the purpose of providing a wearable animal information apparatus with a standard GPS network device with real-time location information, such as latitude and longitude coordinates to track an animal's location globally.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Warren in view of Sheldon to include the electronic device comprises a global positioning system (GPS) component and information relating to the animal comprising location information of the animal derived from the GPS of the electronic device as taught by Sheldon because doing so would have provided a wearable animal information apparatus with a standard GPS network device with real-time location information, such as latitude and longitude coordinates to track an animal's location globally.  
i. Regarding claim 9, Warren in view of Sheldon teaches (references to Warren) the apparatus of claim 1 wherein the information relating to the animal comprises at least one of an identity of the animal, a home address of the animal, information relating to the owner of the animal, or medical information of the animal [ID device 12 is used by a pet owner to store information relating to the pet wearing the device. Such information will typically include information regarding the identification of the owner, name of the animal, and the like. However, the ID device 12 of the present invention is further useful for storing information such as the veterinarian responsible for medical treatments, updated records of immunizations, dietary needs of the animal, and any other pertinent information [0064]].

5. 	Claims 15 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Warren et al. (US Patent Publication 2007/0221140) as applied to claims 10 and 17 above, and further in view of Sheldon et al. (US Patent Publication 2016/0135431).
a. Regarding claim 15, Warren teaches the apparatus of claim 10, having electronic device 12 and information relating to the animal. Warren does not specifically teach the electronic device comprises a global positioning system (GPS) component, the information relating to the animal comprising location information of the animal derived from the GPS of the electronic device. Sheldon teaches the electronic device comprises a global positioning system (GPS) component 864 a [a standard GPS network device 864 a [0096]] and information relating to the animal comprising location information of the animal derived from the GPS of the electronic device [allows the collar to track an animal's location globally. These satellite network devices may provide real-time location information, such as latitude and longitude coordinates [0096]] for the purpose of providing a wearable animal information apparatus with a standard GPS network device with real-time location information, such as latitude and longitude coordinates to track an animal's location globally.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Warren to include the electronic device comprises a global positioning system (GPS) component and information relating to the animal comprising location information of the animal derived from the GPS of the electronic device as taught by Sheldon because doing so would have provided a wearable animal information apparatus with a standard GPS network device with real-time location information, such as latitude and longitude coordinates to track an animal's location globally.
b. Regarding claim 19, Warren teaches the wearable animal information system of claim 17, wherein top housing portion 34 engages with base portion 24. Warren further teaches the base portion comprises a first base portion 28 [base housing receptor 28 [0053]] and a second base portion 32 [top surface 32 of the base housing [0053]] wherein the top housing portion engages with at least one of the first base portion or the second base portion [base housing receptor 28 defines a cylindrical threaded recess 30 adapted to cooperatively receive a top housing 34 having a similarly configured male threaded portion 38; cylindrical wall 36 of the top housing 34 is disposed within the threaded recess 30 and then turned to secure the top housing 34 on the base housing 24 [0053]]. 
Warren does not specifically teach the top housing portion engages with the base portion via a snapping element or a hinge. Sheldon teaches top housing portion 440 [removable module 440 [0107]] engages with base portion 414 [dock 414 [0109]] via a snapping element or a hinge [any suitable attachment means may be employed, such as but not limited to: magnets, clips, pins, buckles, clasps, snaps, hinges, [0108]] for the purpose of providing a wearable animal information apparatus with a simple attachment to couple the top housing to the base on the collar body that is strong enough to prevent unwanted detachment of the module during collar wear while still allowing for detachment of the module by a human.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Warren to include a top housing portion that engages with the base portion via a snapping element or a hinge as taught by Sheldon because doing so would have provided a wearable animal information apparatus with a simple attachment element to detachably couple the top housing to the base on the collar that is strong enough to prevent unwanted detachment of the module during collar wear while still allowing for detachment of the module by a human.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643